Title: [October 1783]
From: Adams, John
To: 



      Paris Septr. 14–6 October 1783.
      
      
       Septr. 14. Mr. Thaxter took his Leave of me to return to America, with the definitive Treaty of Peace and the original Treaty with the States General.—I had been some days unwell, but soon fell down in a Fever. Sir James Jay, who was my Physician, gave me a vomit, &c. &c.
       On the 22d of September, I removed from the grand Hotel du Roi, to Mr. Barclays at Auteuil, where I have continued to this Sixth day of October 1783.
       Mr. Thaxter sailed in the Packet, from L’Orient, or rather from the Island of Groa Groix, on the 26 of Septr. with a good Wind.
       At first I rode twice a day in my Carriage, in the Bois de Boulogne: but afterwards I borrowed Mr. Jays Horse, and have generally ridden twice a day, untill I have made my self Master of this curious Forest.
       The Pavillon of Bagatelle, built by Mgsr. Comte D’Artois. The Castle of Madrid. The Outlet of the Forest near Pont Neuilly, the Porte which opens into the Grand Chemin, the Castle of Muet La Muette at Passy. The Porte which opens to the great Road to Versailles. The other Porte which opens into a large Village, nearly opposite to St. Cleod Cloud, are the most remarkable Objects in this Forest.
      
      
       
        
   
   First entry in D/JA/42, a booklet identical in format with those preceding.


       
       
        
   
   See Howard C. Rice Jr., The Adams Family in Auteuil, 1784–1785 ..., Boston, 1956. Since the publication of this admirably illustrated brochure on the Hotel de Rouault and its spacious garden pleasantly dotted with antique statuary, the garden has been filled with a complex of towering metal-and-glass office buildings, the headquarters of La Compagnie Française Pétrole.


       
       
        
   
   He reached Philadelphia, where Pres. Mifflin then was, on 22 Nov. 1783 (Thaxter to JA, 19 Jan. 1784, Adams Papers).


       
       
        
   
   In one of the last of his autobiographical communications to the Boston Patriot JA had more to say about his illness in Paris, his move to Auteuil, and his life there than appears in his Diary: 


        
         
          
           “Mr. Thaxter was gone, and I soon fell down in a fever, not much less violent than that I had suffered two years before at Amsterdam. Sir James Jay who had been sometime in Paris, and had often visited at my house, became my physician, and I desired no better. The grand hotel du Roi, place du Carrousel, where I had apartments, was situated at the confluence of so many streets, that it was a kind of thoroughfare. A constant stream of carriages was rolling by it over the pavements for one and twenty hours out of the twenty-four. From two o’clock to five in the morning there was something like stillness and silence, but all the other one and twenty hours was a constant roar, like incessant rolls of thunder. When I was in my best health I sometimes thought it would kill me. But now reduced to extreme weakness and burning with a violent fever, sleep was impossible. In this forlorn condition, Mr. Thaxter, who had been to me a nurse, a physician and a comforter at Amsterdam, was now separated from me forever. . . . With none but French servants about me, of whom however I cannot complain, for their kindness, attention and tenderness surprised me, I was in a deplorable condition, hopeless of life, in that situation.
           In this critical and desperate moment, my friends all despairing of my recovery in that thoroughfare, Mr. Barclay offered me apartments in his hotel at Auteul, and sir James Jay thought I might be removed and advised it. With much difficulty it was accomplished.
           On the 22d of September I was removed, and the silence of Auteul exchanged for the roar of the carousal, the pure air of a country garden in place of the tainted atmosphere of Paris, procured me some sleep and with the skill of my physician gradually dissipated the fever, though it left me extremely emaciated and weak. . . .
           Lost health is not easily recovered.— Neither medicine nor diet nor any thing would ever succeed with me, without exercise in open air: and although riding in a carriage, has been found of some use, and on horseback still more; yet none of these have been found effectual with me in the last resort, but walking.— Walking four or five miles a day, sometimes for years together, with a patience, resolution and perseverance, at the price of which, many persons would think, and I have been sometimes inclined to think, life itself was scarcely worth purchasing. Not all the skill and kind assiduity of my physician, nor all the scrupulous care of my regimen, nor all my exercise in carriage and on the saddle was found effectual for the restoration of my health. Still remaining feeble, emaciated, languid to a great degree, my physican and all my friends advised me to go to England, and to Bath, to drink the waters and to bath[e] in them. The English gentlemen politely invited me with apparent kindness to undertake the journey.
           But before I set out I ought not to forget my Phisician. Gratitude demands that I should remember his benevolence. His attendance had been voluntarily assiduous, punctual, and uniformly kind and obliging; and his success had been equal to his skill in breaking the force of the distemper and giving me a chance of a complete recovery in time. I endeavored to put twenty guineas into his hand, but he positively refused to accept them. He said the pleasure of assisting a friend and countryman in distress in a foreign country, was reward enough for him, and he would have no other. I employed all the arguments and persuasions with him in my power at least to receive the purchase of his medicines. He said he had used no medicines but such as he had found in my house among my little stores, and peremptorily and finally refused to receive a farthing for any thing” (Boston Patriot, 29 April, 2 May 1812). 
          
         
         
        
       
      
      

      Auteuil October 7. 1783. Tuesday.
      
      
       I am now lodged in Mr. Barclays House, which he hires of the Comte de Rouault.
       There is a large Garden, full of all Vegetables and Fruits as Grapes, Pears, Peaches. There is besides a large Flower Garden.
       
       From the Windows in my Chamber and more distinctly, from those of the Chambers, one Story higher, you have a View of the Village of Isis Issy, of the Castle Royal of Muydon Meudon, of the Pallace of Belle Vue, of the Castle of the Duke of Orleans at St. Cleod and of Mont Calvare. Upon the Bank of the River Seine, at the Foot of the Hill, on which stands the Palace of Belle Vue, is a Glass House, which smoakes night and Day. But in the Night, it blazes at every Window and exhibits a very gay appearance.
       Opposite to St. Cleod, is the Village of Boulogne, from whence the Grove or Forest takes its Name. This Wood merits a particular Description.
       From Mr. Barclays House, where I now am, I go to the Gate, by which you enter the Bois de Boulogne, from the Village of Auteuil. I turn to the left and follow the Path, which runs in sight of the Stone Wall of 12 feet high which bounds the Forrest, untill I come to a Gate which they call Porte Royal, out of which you go to Versailles. From this Gate I follow the Path which runs near the Boundary Stone Wall, untill I come to the Gate which opens into the Village of Boulogne. I pursue to this Path by the Wall untill I come to the Pavilion of Bagatelle, belonging to the Comte D’Artois. The Estate of the Comte is seperated from the Forest only by a Treillage or a kind of Picketted Wooden Fence. Having passed the Bagatelle you come to the Royal Castle of Madrid, passing this you go out of the Wood into the Grand Chemin, by the Gate called Porte Neuilly, near the new Bridge of that Name. But by following the Path in Sight of the Stone Wall which seperates the Forrest from the Grand Chemin, you come to the Gate, which is called Porte Maillot, at the Plain de Sablons. By following the Grand Road from this Gate, you come to the Royal Castle of Muet, at Passy, near which is the Gate by which you enter the Forest from Passy. By following the Path near the Stone Wall, which bounds the Wood, You come to the Gate, at Auteuil, by which We first entered the Forest.
       Near the Center of the Forest, is a Circle, of clear Ground, on which are no Trees or Shrubbs. From the Center of this Circle, proceed Avenues in all Directions. One goes to the Porte Royale, another to the Village of Boulogne, another to the Castle of Madrid, another to the Castle of Muet at Passy, and another to the Gate of Auteuil.
       In riding over this Forrest, you see some neat Cattle, some Horses, a few Sheep, and a few Deers, Bucks, Does and Fawns, now and then a Hare and sometimes a few Patridges. But Game is not plenty in this Wood.
       
       In this Village of Auteuil, is the Seat of the famous Boileau. It is in the Rue des Garrennes. I have been twice to see it. The Gardener has not the Keys of the Appartements, so that I could not see the Inside of the House: But the Gardiner shew me the Stables, Coach House, and all the Outhouses, and the Garden, which is very large, containing perhaps five or six Acres. It is full of Flowers and of Roots and Vegetables of all Kinds, and of Fruits. Grapes of several sorts and of excellent Quality. Pears, Peaches &c. But every Thing suffers for want of Manure. There is an Acre or two of Ground, without the Garden Fence which belongs to the Estate, which affords Pasture for a Cow, but the Land is poor.
       There is an Head of Boileau over the Door, behind the House, and the Heads of two Children, one on each Side of the Door, which are said to be the heads of two Children of his Gardiner, that he was fond of, and ordered to be placed there near him.
       The Estate now belongs to Madame Binet, who advertises it for Sale, and it is said asks forty five Thousand Livres for it. She declines letting it, or I should have hired it.
       The Principal People in this Village of Auteuil, are Madam Helvetius, who lives but a few Doors from this House, Madame Boufleurs, who lives opposite, &c.
      
      
       
        
   
   JA’s circuit may be traced quite readily on a detail of Jean Rocque’s map of 1792, reproduced in  Rice, The Adams Family in Auteuil, pl. 3.


       
      
      

      1783. October 20. Monday.
      
      
       Set out with my Son and one Servant, Leveque, on a Journey to London. We went from Auteuil, thro the Bois de Boulogne, and went out at the Port de Maillot to St. Dennis, where We took Post Horses. We dined at Chantilly, and lodged at Night at St. Just.
      
      

      October 21. Tuesday.
      
      
       Dined at Amiens, and put up, at night, at Abbeville. The Roads are the best I have ever seen in France. They are not paved, or if they are, the Pavement is covered, with Flynt Stones. They Pick up in the neighbouring Fields, a Species of small Flynt Stones, which they lay along in heaps on the Side of the Road, and with these they mend the high Ways from time to time. The Wheels of the Carriages crushes them to Dust, and they made admirable Roads.
       There are no Vines, on this Road. The Country is all sown with Wheat. They are every where, cutting up by the Roots the Elms and other Forest Trees, which formerly grew were planted on the Sides of the Roads and introducing Apple Trees in their stead. We found Tea Apparatus’s generally in the publick houses, and the hand Irons, Tongs &c. and several other Things more in the English Style than you find in other Parts of France.
      
      

      1783. Octr. 22. Wednesday.
      
      
       Went to Calais. Dined at Boulogne sur mer. Put up at Mr. Dessins.
      
      
       
        
   
   “When we arrived at Calais, as soon as we had set down in our Chamber, up comes the master of the House, and with a low bow says, Messieurs je suis vôtre trés humble serviteur; Je suis Dessein (Yorick’s man) et je viens vous rendre mes devoirs; savoir si vous voulez de Vargent &c.” (JQA to Peter Jay Munro, 19 Nov. 1783, NNMC). Pierre Dessin kept the Hôtel d’Angleterre and had been considerably enriched and in some degree immortalized by Laurence Sterne’s entertaining portrait of him in A Sentimental Journey, 1768. In Aug. 1784 the whole Adams family stopped at the Hôtel d’Angleterre when traveling from London to Paris, and AA2 playfully supposed she saw Yorick’s “very Monk” passing her window on his way “to present himself to papa” (AA2 Jour. and Corr.Journal and Correspondence of Miss Adams, Daughter of John Adams, ... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841–1842; 2 vols., 1:8). They were there again in 1785 when returning to London; see JA to Jefferson, 23 May 1785 (Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 8:161). Dessin proved useful to Jefferson in the troublesome business of importing purchases from England to France; see their correspondence (which establishes Dessin’s name, spelled in a great variety of ways by travelers), in sameThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 9:438, 542; 10:206, 292, 333.


       
      
      

      Oct. 23. Thursday.
      
      
       Went on board the Packet at Nine, put off from the wharf at Ten, but had such contrary Winds and Calms, that We did not arrive at Dover untill 3 O’Clock next Morning. I was 18 hours on the Passage. The Packet was 17. She could not come in to the Harbour, made Signals for a Boat, which carried Us ashore for five shillings a head.
       I was never before so Sea sick, nor was my Son. My Servant was very bad. Allmost all the Passengers were sick. It is a remarkable Place for it. We are told that many Persons Masters of Vessells and others who were never Sea sick before have been very bad in making this Passage.
      
      

      Oct. 24. Friday.
      
      
       We are lodged at Dover, at the Royal Hotel Inn, kept by Charles Mariee. On the Backside of his house is one of the Dover Cliffs; it is an high Mountain, and at this Place is perpendicular, and there is an Appearance of Danger that the Rocks at Top, might split off by their own Weight, and dash to Pieces some of the small brick Houses at its Foot.—White Stone.
       I walked round with my Son to the Coach road, and ascended to the Top of this Mountain. It is very steep. It is covered with a thick Sward, and with a Verdure quite to the Top. Upon the Top of the Mountain, there is a plowed Field, sown with Turnips, which look very vigorous. I went into the ploughed ground to examine its Composition, and found it full of Flynt Stones, such as the Road from Chantilly to Calais is made of, and all the Fields on that road are full of. In short the White Stone of the Cliffs, and the Flynt Stone of the Fields, convince me that the Lands here are the same with those on the other Side of the Channell and but a Continuation of the same Soil. From this Mountain, We saw the whole Channel, the whole Town and harbour of Dover. The Harbour is but a Basin and the Town, but a little Village. We saw three small Vessells on the Stocks, building or repairing, and fifteen or twenty small Craft, Fishing Sloops and schooners chiefly in the harbour. It has not the Appearance of a Place of any Business at all. No Manufacture, No Commerce, and no Fishery of any Consequence, here.
       The Sheep here are very large, and the Country all around has a Face of Verdure and Fertility beyond that of France in general: but this is owing no doubt to the difference of Cultivation. The Valleys only in France look rich, Plains and Mountains look meagre. Here the Mountain is rich.
       The Channell between this and Calais, is full of Vessells, french and English, fishing for Herrings. The Sardine are not caught here.
      
      

      Saturday Oct. 25.
      
      
       Went in a Post Chaise, from Dover through Canterbury, Rochester, &c. to Dartford, where We lodged.
      
      

      Sunday Octr. 26.
      
      
       Went to London and the Post Boy carried Us to the Adelphi Buildings in the Strand, to John’s Street.
       We are at Osbornes Adelphi hotel. I am obliged here to give Thirteen Shillings a day, for a Parler, a bed Chamber, and another Bed Chamber over it for my Son, without any dining Room or Antichamber. This is dearer than my Lodgings at the Hotel du Roi in Paris—half a Guinea for my bed Chamber and Parlour, and half a Crown for my Sons bed Chamber. My Servants Lodging is included in the half Guinea. The Rooms and Furniture are more to my Taste than in Paris, because they are more like what I have been used to in America.
      
      
       
        
   
   
         
          
           
            “1783. Sunday, October 26–Went to London; and the post-boy (who upon asking where I would be carried, was answered, to the best inn in London, for all are alike unknown to me) carried us to the Adelphi Buildings in the Strand. Whether it was the boy’s cunning, or whether it was mere chance, I know not; but I found myself in a street which was marked John‘s-street,’ the postilion turned a corner, and I was in ‘Adams-street.’ He turned another corner, and I was in ‘John Adams-street.’ I thought surely we are arrived in fairy land. How can all this be?” (JA in the Boston Patriot, 6 May 1812).
           
          
          
         
        


        
   
   The Adelphi Buildings had been erected in 1768 by the Adam brothers on arches thrown over the slope below the Strand to the Thames, and handsome streets, some of them named for the builders, were laid out around them (Wheatley, London Past and PresentHenry B. Wheatley, London Past and Present: Its History, Associations, and Traditions, London, 1891; 3 vols., 1:4–7).


       
      
      

      1783. October 27. Monday.
      
      
       Went to see Mr. Jay who is lodged with Mr. Bingham, in Harley Street, Cavendish Square, No. 30. And in the Afternoon went to see Mr. Johnson, Great Tower Hill, who informed me that a Vessell with 1000 Hogsheads of Tobacco is passed by, in the Channel, from Congress to Messrs. Willinks. I gave Mr. Johnson his Letter, as I had left Mr. Hartleys for him at his House, who is gone into the Country, to Bath as he says.
       These Adelphi Buildings are well situated on the Thames. In sight of the Terrace is Westminster Bridge one Way, and Black Fryars Bridge on the other. St. Pauls is by Black Fryars Bridge.
      
      
       
        
   
   William Bingham (175 2–1804), Philadelphia financier, land speculator, and (later) U.S. senator, had recently brought his young wife, the former Ann Willing, to Europe on a combined business and pleasure trip; in 1784–1786 the Adamses were to see much of the Binghams at The Hague, Paris, and in London again (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements., under both husband’s and wife’s names; Margaret L. Brown, “Mr. and Mrs. William Bingham of Philadelphia,” PMHBPennsylvania Magazine of History and Biography., 61:286–324 [July 1937], which quotes relevant material from published Adams correspondence and journals).


       
       
        
   
   Joshua Johnson, who had now returned with his family from Nantes to London and was living in Cooper’s Row, Great Tower Hill, which the Adamses used as a mailing address during this visit to England.


       
       
        
   
   There being no further entries in JA’s Diary for nearly eight months, this is a fitting place to insert his last autobiographical communication to the Boston Patriot, dated at Quincy, 17 Feb. 1812. This extraordinary letter covers the rest of his sojourn in England (to the end of 1783) and his heroic January crossing of the North Sea, with JQA, in order to save the credit of the United States in Amsterdam. For vivid detail there is perhaps nothing in all of JA’s writings that surpasses the latter part of this narrative, and it therefore made an appropriate, though apparently unexpected, finale to his “second autobiography” as published in the Patriot. (Precise dates for some of the occurrences recorded in the letter have been editorially supplied, in brackets, from JA’s correspondence and JQA’s Diary and correspondence.)


        
         
          
           “To the Printers of the Boston Patriot
           I was not long at the Adelphi, but soon removed to private lodgings, which by the way were ten times more public, and took apartments at Mr. Stokdale’s, in Piccadilly [29 Oct.], where Mr. Laurens had lately lodged before me.— Here I had a great opportunity of learning, for Dr. Bret [typographical error for John Debrett, London bookseller] was at the next door, the state of the current literature of London. I will not enlarge upon this subject at present, if ever...
           
           Curiosity prompted me to trot about London as fast as good horses in a decent carriage could carry me. I was introduced by Mr. Hartley, on a merely ceremonious visit [15 Nov.], to the Duke of Portland, Mr. Burke, and Mr. Fox; but finding nothing but ceremony there, I did not ask favours or receive any thing but cold formalities from ministers of state or ambassadors. I found that our American painters had more influence at court to procure all the favors I wanted, than all of them. Mr. West asked of their majesties permission to shew me and Mr. Jay, the originals of the great productions of his pencil, such as Wolf, Bayard, Epaminondas, Regulus, &c. &c. &c. which were all displayed in the Queen’s Palace, called Buckingham House. The gracious answer of the king and queen was, that he might shew us ‘the whole house.’ Accordingly, in the absence of the royal family at Windsor, we had an opportunity at leisure [8 Nov.], to see all the apartments, even to the queen’s bedchamber, with all its furniture, even to her majesty’s German bible, which attracted my attention as much as any thing else. The king’s library struck me with admiration; I wished for a weeks time, but had but a few hours. The books were in perfect order, elegant in their editions, paper, binding, &c. but gaudy and extrava[ga]nt in nothing. They were chosen with perfect taste and judgment; every book that a king ought to have always at hand, and as far as I could examine, and could be supposed capable of judging, none other. Maps, charts, &c. of all his dominions in the four quarters of the world, and models of every fortress in his empire.
           In every apartment of the whole house, the same taste, the same judgment, the same elegance, the same simplicity, without the smallest affectation, ostentation, profusion or meanness. I could not but compare it, in my own mind, with Versailles, and not at all to the advantage of the latter. I could not help comparing it with many of the gentlemen’s seats which I had seen in France, England, and even Holland. The interior of this palace was perfect; the exterior, both in extent, cost and appearance, was far inferior not only to Versailles, and the seats of the princes in France, but to the country houses of many of the nobility and gentry of Great Britain. The truth is, a minister can at any time obtain from parliament an hundred millions to support any war, just or unjust, in which he chooses to involve the nation, much more easily than he can procure one million for the decent accommodation of the court. We gazed at the great original paintings of our immortal countryman, West, with more delight than on the very celebrated pieces of Vandyke and Reubens; and with admiration not less than that inspired by the cartoons of Raphaeel.
           Mr. Copely, another of my countrymen, with whom I had been much longer acquainted, and who had obtained without so much royal protection, a reputation not less glorious; and that by studies and labours not less masterly in his art, procured me, and that from the great Lord Mansfield, a place in the house of lords, to hear the king’s speech at the opening of parliament [11 Nov.], and to witness the introduction of the Prince of Wales, then arrived at the age of twenty one. One circumstance, a striking example of the vicissitudes of life, and the whimsical antithesis of politics, is too precious for its moral, to be forgotten. Standing in the lobby of the house of lords, surrounded by a hundred of the first people of the kingdom, Sir Francis Molineux, the gentlemen usher of the black rod, appeared suddenly in the room with his long staff, and roared out with a very loud voice—’Where is Mr. Adams, Lord Mansfield’s friend!’ I frankly avowed myself Lord Mansfield’s friend, and was politely conducted by Sir Francis to my place. A gentleman said to me the next day, ‘how short a time has passed, since I heard that same Lord Mansfield say in that same house of lords, “My Lords, if you do not kill him, he will kill you.”’ Mr. West said to me, that this was one of the finest finishings in the picture of American Independence.
           Pope had given me, when a boy, an affection for Murray. When in the study and practice of the law, my admiration of the learning, talents and eloquence of Mansfield had been constantly increasing, though some of his opinions I could not approve. His politics in American affairs I had always detested.—But now I found more politeness and good humor in him than in Richmond, Cambden, Burke or Fox.
           If my business had been travels I might write a book. But I must be as brief as possible.
           I visited Sir Ashton Lever’s museum [4 Nov.], where was a wonderful collection of natural and artificial curiosities from all parts and quarters of the globe. Here I saw again that collection of American birds, insects and other rarities, which I had so often seen before at Norwalk, in Connecticut, collected and preserved by Mr. Arnold, and sold by him to Governor Tryon for Sir Ashton. See JA to Waterhouse, 7 Aug. 1805 (MHi: Adams-Waterhouse Coll.; Ford, ed., Statesman and FriendWorthington C. Ford, ed., Statesman and Friend: Correspondence of John Adams with Benjamin Waterhouse, 1784–1822, Boston, 1927., p. 22–29). Here also I saw Sir Ashton and some other knights, his friends, practising the ancient but as I thought long forgotten art of archery. In his garden, with their bows and arrows, they hit as small a mark and at as great a distance as any of our sharpshooters could have done with their rifles.
           I visited also Mr. Wedgwood’s manufactory, and was not less delighted with the elegance of his substitute for porcelain, than with his rich collection of utensils and furniture from the ruins of Herculaneum, bearing incontestible evidence in their forms and figures of the taste of the Greeks, a nation that seems to have existed for the purpose of teaching the arts and furnishing models to all mankind of grace and beauty, in the mechanic arts no less than in statuary, architecture, history, oratory and poetry.
           The manufactory of cut glass, to which some gentlemen introduced me, did as much honor to the English as the mirrors, the seve China, or the gobeline tapestry of France. It seemed to be the art of transmitting glass into diamonds.
           Westminster Abbey, St. Pauls, the Exchange and other public buildings, did not escape my attention. I made an excursion to Richmond Hill [29 Nov.] to visit Gov. Pownal and Mr. Penn, but had not time to visit Twickenham. The grotto and the quin cunce [quincunx], the rendezvous of Swift, Bolinbroke, Arbuthnot, Gay, Prior, and even the surly Johnson and the haughty Warburton, will never be seen by me, though I ardently desired it.
           I went to Windsor and saw the castle and its apartments, and enjoyed its vast prospect. I was anxiously shewn the boasted chambers where Count Tallard, the captive of the Duke of Marlborough, had been confined. I visited the terrace and the environs, and what is of more importance I visited the Eaton school; and if I had been prudent enough to negotiate with my friend West, I doubt not I might have obtained permission to see the queen’s lodge. But as the solicitation of these little favors requires a great deal of delicacy and many prudent precautions, I did not think it proper to ask the favor of any body. I must confess that all the pomps and pride of Windsor did not occupy my thoughts so much as the forest, and comparing it with what I remembered of Pope’s Windsor forest.
           My health was very little improved by the exercise I had taken in and about London; nor did the entertainments and delights assist me much more. The change of air and of diet from which I had entertained some hopes, had produced little effect. I continued feeble, low and drooping. The waters of Bath were still represented to me as an almost certain resource. I shall take no notice of men nor things on the road. I had not been twenty minutes at the hotel in Bath [24 Dec]. before my ancient friend and relation, Mr. John Boylston called upon me and dined with me. After dinner he was polite enough to walk with me, about the town, shewed me the crescent, the public buildings, the card rooms, the assembly rooms, the dancing rooms, &c. objects about which I had little more curiosity than about the bricks and pavements. The baths and the accommodations for using the waters were reserved for another day. But before that day arrived, I received dispatches from America, from London, and from Amsterdam, informing me that the drafts of congress by Mr. Morris, for money to be transmitted, in silver, through the house of Le Couteux, at Paris, and through the Havana to Philadelphia; together with the bills drawn in favor of individuals in France, England and Holland, had exhausted all my loan of the last summer which had cost me so much fatigue and ill health; and that an immense flock of new bills had arrived, drawn in favour of Sir George Baring, or Sir Francis Baring, I forget which, of London, and many other persons; that these bills had been already presented, and protested for non-acceptance; and that they must be protested in their time for non-payment, unless I returned immediately to Amsterdam, and could be fortunate enough to obtain a new loan, of which my bankers gave me very faint hopes. See Willinks, Van Staphorsts, and De la Lande & Fynje to JA, 2, 23 Dec. (Adams Papers; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 8:161–164, 166–168), and JA’s reply, 29 Dec. 1783 (LbC, Adams Papers). It was winter; my health was very delicate, a journey and voyage to Holland at that season would very probably put an end to my labours. I scarcely saw a possibility of surviving it. Nevertheless no man knows what he can bear till he tries. A few moments reflection determined me, for although I had little hope of getting the money, having experienced so many difficulties before, yet making the attempt and doing all in my power would discharge my own conscience, and ought to satisfy my responsibility to the public. I returned to London [28 Dec], and from thence repaired to Harwich [3 Jan. 1784]. Here we found the packet detained by contrary winds and a violent storm. For three days detained, in a very uncomfortable inn, ill accommodated and worse provided, myself and my son, without society and without books, wore away three days of ennui, not a little chagrined with the unexpected interruption of our visit to England, and the disappointment of our journey to Bath; and not less anxious on account of our gloomy prospects for the future.
           On the fourth day [5 Jan.] the wind having veered a little, we were summoned on board the packet. With great difficulty she turned the point and gained the open sea. In this channel, on both sides the island of Great-Britain, there is in bad weather a tremulous, undulating, turbulent kind of irregular tumbling sea that disposes men more to the mal de mer than even the surges of the gulph stream, which are more majestic. The passengers were all at extremities for almost the whole of the three days that we were struggling with stormy weather and beating against contrary winds. The captain and his men, worn out with fatigue and want of sleep, despaired of reaching Helvoet Sluice, and determined to land us on the island of Goree [Goeree, Province of Zeeland]. We found ourselves, upon landing [8 Jan.], on a desolate shore, we knew not where. A fisherman’s hut was all the building we could see. There we were told it was five or six miles from the town of Goree. The man was not certain of the distance; but it was not less than four miles nor more than six. No kind of conveyance could be had. In my weak state of health, rendered more impotent by bad nourishment, want of sleep, and wasting sickness on board the packet, I thought it almost impossible, that in that severe weather, I could walk through ice and snow, four miles before I could find rest. As has been said before, human nature never knows what it can endure before it tries the experiment. My young companion was in fine spirits; his gaiety, activity, and attention to me encreased as difficulties multiplied, and I was determined not to despair. I walked on, with caution and moderation, and survived much better than could have been expected, till we reached the town of Goree. When we had rested and refreshed ourselves at the inn, we made enquiries concerning our future rout. It was pointed out to us, and we found we must cross over the whole island of Goree, then cross the arm of the sea to the island of Over Flackee, and run the whole length of that island to the point from whence the boats pass a very wide arm of the sea, to the continent, five or six miles from Helvoet Sluice. But we were told that the rivers and arms of the sea were all frozen over, so that we could not pass them but upon the ice, or in ice boats. Inquiring for a carriage of some kind or other, we were told that the place afforded none better, and indeed none other than boor’s waggons. That this word boor may not give offence to any one, it is necessary to say, that it signifies no more in Dutch, than peasant in France, or countryman, husbandman or farmer in America. Finding no easier vehicle, we ordered a waggon, horses and driver to be engaged for us, and departed on our journey. Our carriage had no springs to support, nor cushions to soften the seats. On hard benches, in a waggon fixed to the axle-tree, we were trotted and jolted over the roughest road you can well imagine. The soil upon these islands is a stiff clay, and in rainy weather becomes as soft and miry as mortar. In this state they have been trodden by horses, and cut into deep rutts by waggon wheels, when a sudden change of the weather had frozen them as hard as rocks. Over this bowling green, we rolled, or rather hopped and skipped, twelve miles in the island of Goree, and I know not how many more in Over-flackee, till we arrived at the inn at the ferry, where we again put up. Here we were obliged to wait several days, because the boats were all on the other side. The pains of waiting for a passage were much alleviated here by the inexpressible delight of rest after such violent agitations by sea and land, by good fires, warm rooms, comfortable beds, and wholesome Dutch cheer. And all these were made more agreeable by the society of a young English gentleman, not more than twenty, who happening to come to the inn, and finding we had the best room and the best fire, came in, and very modestly and respectfully requested to sit with us. We readily consented and soon found ourselves very happy in his company. He was cheerful, gay, witty, perfectly well bred, and the best acquainted with English literature of any youth of his age I ever knew. The English classics, English history, and all the English poets were familiar to him. He breakfasted, dined, supped, and in short lived with us, and we could not be dull, and never wanted conversation while we staid. As I never asked his name, or his history, I cannot mention either.
           We were obliged to bid high for a passage, and promise them whatever they demanded. Signals were made and at last an ice-boat appeared. An ice-boat is a large ferry boat placed and fastened on runners. We embarked early in the morning. The passage is very wide over this arm of the sea. We were rowed in the water till we came to the ice, when the skipper and his men, to the number of eight or ten perhaps, leaped out upon the ice and hauled the boat up after them, when the passengers were required to get out of the boat and walk upon the ice, while the boatmen dragged the boat upon her runners. Presently they would come to a spot where the ice was thin and brittle, when all would give way and down went the boat into the water. The men were so habituated to this service that they very dexterously laid hold of the sides and leaped into the boat—then they broke away the thin ice till the boat came to a part thick enough for the passengers to leap in, when the men broke away the thin ice forward and rowed the boat in the water till she came to a place again strong enough to bear, when all must disembark again and march men and boat upon the ice. How many times we were obliged to embark and disembark in the course of the voyage I know not, but we were all day and till quite night in making the passage. The weather was cold—we were all frequently wet—I was chilled to the heart, and looked I suppose, as I felt, like a withered old worn out carcase. Our polite skipper frequently eyed me and said he pitied the old man. When we got ashore he said he must come and take the old man by the hand and wish him a safe journey to the Hague. He was sorry to see that I was in such bad health and suffered so much as he had observed upon the passage. He had done every thing in his power and so had his men, to make it easy and expeditious; but they could do no better. This I knew to be true. We parted very good friends, well satisfied with each other. I had given them what they very well loved and they had done their best for me.
           I am weary of my journey and shall hasten to its close. No carriage was to be had and no person to be seen; but by accident a boor came along with an empty waggon. We offered him any thing he would ask to take us to the Briel. Arrived there [10 Jan.] we obtained a more convenient carriage; but the weather was so severe and the roads so rough that we had a very uncomfortable journey to the Hague. Here [12 Jan.] I was at home in the Hotel Des Etats Unis, but could not indulge myself. My duty lay at Amsterdam among under­ takers and brokers, with very faint hopes of success. I was however successful beyond my most sanguine expectations, and obtained a loan of millions enough to prevent all the bills of congress from being protested for non-payment and to preserve our credit in Europe for two or three years longer, after which another desperate draft of bills from congress obliged me once more to go over from England to Holland to borrow money. I succeeded also in that which preserved our credit till my return to America, in 1788, and till the new government came into operation and found itself rich enough.
           In the course of my correspondence with you I might have related many anecdotes and made many sketches of characters and drawn many portraits at full length, but I have avoided such things as much as I could. I was never a traveller, nor a book-maker, by profession, and shall never be likely to make profit by making a book.
           Here ends the very rough and uncouth detail of my voyages, journies, labors, perils and sufferings under my commissions for making peace with Great-Britain” (Boston Patriot, 9, 13, 16 May 1812).
          
         
         
        
        
   
   This was not the end of the present letter, nor did JA intend this letter to be the last installment of his apologia for his public life, for at the end he added a parenthetical paragraph: “As it is not my intention, Messrs. Printers, that my correspondence with you shall be eternal, I have hastened over every thing but documents; and shall continue to be in future, as brief as possible.” But no more of his autobiographical letters were printed in the Patriot. Perhaps no more were written.


       
      
     